Citation Nr: 1501020	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a kidney disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a cardiac disability.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a neurologic disability.

7.  Entitlement to a rating in excess of 30 percent for hiatal hernia.

8.  Entitlement to a compensable rating for right ear hearing loss.

9.  Entitlement to a compensable rating for residuals of a fracture of the distal end of the right second metacarpal.

10.  Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from September 2004, July 2005, and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia; Columbia, South Carolina; and San Juan, Puerto Rico.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims.

In a November 2006 decision, a Decision Review Officer granted an increased (10 percent) rating for hemorrhoids, effective from March 16, 2005.  

In his December 2006 and April 2010 substantive appeals (VA Form 9) and November 2007 notice of disagreement (VA Form 21-4138), the Veteran requested hearings before a hearing officer and a Veterans Law Judge at the RO.  These hearing requests were subsequently withdrawn.

The issues of entitlement to service connection for cancer of the face and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right arm disability have been raised by the record in a November 2006 statement (VA Form 21-4138) and a statement accompanying the Veteran's December 2006 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a kidney disability, diabetes mellitus, a cardiac disability, an eye disability, and a neurologic disability and entitlement to increased ratings for hiatal hernia, right ear hearing loss, residuals of a fracture of the distal end of the right second metacarpal, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a kidney disability was originally denied in a June 1970 rating decision on the basis that there was no medical evidence of any such disability; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for a kidney disability was again denied in an August 1982 rating decision as new and material evidence had not been submitted; new and material evidence was received within a year of the August 1982 decision and the claim was readjudicated and again denied in the October 2007 rating decision, from which the current appeal originates.

3.  Evidence received since the June 1970 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a kidney disability, the absence of which was the basis of the previous denial.
CONCLUSIONS OF LAW

1.  The RO's June 1970 decision that denied the claim of service connection for a kidney disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the June 1970 decision is new and material and, therefore, sufficient to reopen the claim of service connection for a kidney disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a)-(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the Board's favorable decision in reopening the claim of service connection for a kidney disability, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a kidney disability in a June 1970 rating decision on the basis that there was no medical evidence of any such disability.  Specifically, it was explained that although there was evidence of genitourinary symptoms in service, there was no evidence of any kidney trouble during a post-service VA examination. 

The Veteran was notified of the RO's June 1970 decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the June 1970 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a kidney disability in April 1982 and this petition was denied in an August 1982 rating decision as new and material evidence had not been submitted.  VA treatment records dated in March 1983 were subsequently associated with the claims file.  These treatment records indicate that examination of the Veteran revealed right nephrolithiasis and they include diagnoses of a kidney stone.  As VA was in possession of these treatment records within a year following the August 1982 decision and they include evidence of a kidney disability, the Board finds that new and material evidence was received within a year of that decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 38 C.F.R. § 3.156(a).

The claim of service connection for a kidney disability was readjudicated and again denied in the October 2007 rating decision, from which the current appeal originates.  As new and material evidence was submitted within a year of the August 1982 rating decision, that decision is not final.  See Bond v. Shinseki, 659 F.3d at 1367-68; 38 C.F.R. § 3.156 (a)-(b).  Thus, the Board will review the evidence submitted since the June 1970 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the June 1970 denial includes the March 1983 VA treatment records, a December 2006 letter from R. Vickers, M.D, and an August 2005 VA CT scan report.  These records reveal that the Veteran was diagnosed as having kidney stones.

In light of the Veteran's reports of a continuity of kidney symptomatology in the years since service, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current kidney disability which may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to obtain an opinion as to the etiology of the Veteran's current kidney disability.  The evidence is, therefore, new and material, and the claim of service connection for a kidney disability is reopened.




ORDER

As new and material evidence has been received, the claim of service connection for a kidney disability is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, the August 2005 VA CT scan report reveals that the Veteran was diagnosed as having punctate nephrolithiasis involving both kidneys.  Thus, there is competent evidence of a current kidney disability.  Service treatment records include a February 1965 record of treatment for hematuria and an aching pain over both kidneys.  The Veteran was diagnosed as a urinary tract infection.  In December 1965 he was treated for blood in his urine and pain in his lower back, abdomen, and groin.  A diagnosis of a right kidney stone was provided.  Kidney symptoms have reportedly continued in the years since service.

In sum, there is competent evidence of a current kidney disability, kidney problems in service, and a continuity of kidney symptomatology in the years since service, suggesting that the current kidney disability may be related to service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of the claimed kidney disability, is triggered.  Such an examination is necessary to obtain an opinion as to the etiology of any current kidney disability.

With respect to the claims for an increased rating for the service-connected hernia, hearing loss, residuals of a fracture of the right second metacarpal, and hemorrhoids, the evidence suggests that these disabilities may have worsened since the Veteran's last examinations in May 2005.  For example, he reported during the May 2005 VA examination that he did not experience any true vomiting associated with his hernia.  Also, examination did not reveal any fissures associated with his hemorrhoids and he was able to fully oppose the thumbs and all fingers with no gaps.  However, he reported in his December 2006 VA Form 9 that he experienced vomiting, that he was unable to close his finger tightly and had a gap between the fingertip and palm, and that he had bleeding fissures associated with his hemorrhoids.  He also indicated that his right ear hearing loss had "become much worse."  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected hernia, hearing loss, residuals of a fracture of the right second metacarpal, and hemorrhoids is triggered.

Moreover, the Veteran has alleged that he was exposed to herbicides in service during the Vietnam War era while serving aboard various ships and in various other locations (including aboard the U.S.S. Proteus and in Taiwan, Wake Island, and Guam) and while flying on supply aircraft.  VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in locations other than along the demilitarized zone (DMZ) in Korea during the period from April 1968 to August 1971 and the Republic of Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o) (December 16, 2011), directs, that where a veteran claims exposure to herbicides in an area outside Vietnam or the DMZ in Korea, a request will be sent to the veteran for the approximate dates, location, and nature of the alleged herbicide exposure.  
If the veteran furnishes the requested information, the description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the veteran provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC).  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the veteran's exposure to herbicides.  If, however, the veteran fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

In a pre-adjudication letter dated in June 2004, the AOJ requested that the Veteran furnish information concerning when, where, and how he was exposed to herbicides.  The Veteran has subsequently provided information as to where and when he believes he may have been exposed to herbicides and has submitted some service personnel records which identify the dates and locations of his various duty stations.  However, the record does not show that any further development as required by M21-1 MR has been undertaken.  Such should be accomplished on remand.

In addition, the Veteran's complete service personnel records may contain information relevant to the claims of service connection for a cardiac disability and diabetes mellitus and its residuals (including an eye disability and a neurologic disability) in that they may contain evidence to corroborate his reports of potential herbicide exposure in service.  Hence, on remand, the National Personnel Records Center and any other appropriate depository should be asked to provide a copy of the Veteran's Official Military Personnel File.
The Veteran reported on his December 2006 VA Form 9 that he has been in receipt of Social Security Administration (SSA) disability benefits, including for his claimed cardiac disability.  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant.

Furthermore, the Veteran has reported that he received relevant VA treatment at the VA Medical Center in Gainesville, Florida (VAMC Gainesville).  He has provided conflicting reports as to whether such treatment only occurred in the 1970s or whether additional treatment was received at that facility.  In April 2005, the AOJ contacted VAMC Gainesville, but only requested treatment records dated in the 1970s.  There appear to be some treatment records from VAMC Gainesville in the claims file, but it is unclear as to whether any additional records from this facility are available.  Also, a March 2006 VA audiology consultation note reflects that audiometry testing and speech discrimination testing was conducted during the examination and that the pure tone results were able to be "viewed under 'Audiometric Display' in the CPRS TOOLS menu."  However, the specific pure tone results of the audiometry test are not included in the claims file.

Thus, it appears that the VA treatment records that are currently of record may be incomplete.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, evidence associated with the claims file indicates that the Veteran has received treatment for some of his claimed disabilities from Dr. N., Dr. F., Coffee Regional Medical Center, Dr. V., and Dr. P.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain these records.

Moreover, following a November 2006 statement of the case, additional evidence has been associated with the claims file.  Some of this evidence is relevant to the claims of service connection for diabetes mellitus, a cardiac disability, an eye disability, and a neurologic disability and the increased rating claims that are currently on appeal.  Such evidence includes VA and private treatment records.  As pertinent evidence was received subsequent to the November 2006 statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issues of entitlement to service connection for diabetes mellitus, a cardiac disability, an eye disability, and a neurologic disability and the increased rating issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2014) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's complete Official Military Personnel File.

2.  Review the information submitted by the Veteran concerning the alleged dates and locations of his potential exposure to herbicides in service (including, but not limited to, aboard the U.S.S. Proteus and in Taiwan, Wake Island, and Guam) and follow the steps outlined in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o) to attempt to verify his claimed herbicide exposure.

If it is determined that the Veteran has provided insufficient information to attempt to verify his herbicide exposure, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify the Veteran's claimed herbicide exposure does not exist.  Notice of this formal finding shall be sent to the Veteran and his representative and shall be included in the claims file.
3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

4.  Obtain all outstanding VA treatment records, to specifically include:
(a) results of the audiometry testing conducted on March 3, 2006 at the VA Medical Center in Augusta, Georgia; 
(b) all records from the Augusta VAMC dated from September 2006 through December 2008;
(c) all records from the Augusta VAMC dated from February 2010 through the present; and
(d) all records from VAMC Gainesville.

5.  Ask the Veteran to complete any necessary authorizations for VA to obtain all records of his treatment for a kidney disability, diabetes mellitus, a cardiac disability, an eye disability, a neurologic disability, a hernia, hearing loss, a right hand disability, and hemorrhoids from Dr. N (see page 3 of the Veteran's December 2006 written statement), Dr. F. (see November 2007 notice of disagreement), Coffee Regional Medical Center (see December 2006 VA Form 21-4138), Dr. V. (see December 2006 VA Form 21-4138), and Dr. P. (see December 2006 VA Form 21-4138). 

6.  After items 1-5 are complete, schedule the Veteran for a VA examination to assess the nature and etiology of any current kidney disability.  All indicated tests and studies shall be conducted. 

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current kidney disability identified (i.e., any kidney disability diagnosed since April 1982 including, but not limited to, kidney stones) the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current kidney disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed nephritis), is related to the Veteran's kidney problems in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on all kidney disabilities diagnosed since April 1982 (including, but not limited to, kidney stones), all instances of treatment for kidney problems in the Veteran's service treatment records (including the February 1965 treatment for a urinary tract infection and the December 1965 treatment for a kidney stone), and his reports of continuing kidney problems in the years since service.

The examiner must provide reasons for each opinion given.

7.  After items 1-5 are complete, schedule the Veteran for a VA audiologic examination to assess the current severity of his service-connected right ear hearing loss.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

8.  After items 1-5 are complete, schedule the Veteran for a VA examination to assess the current severity of his service-connected hiatal hernia.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the frequency and severity of all symptoms associated with the Veteran's hiatal hernia, including any epigastric distress, dysphagia, pyrosis, regurgitation, pain (including any substernal, arm, or shoulder pain), vomiting, material weight loss, hematemesis, melena, and anemia.  The examiner shall also report the extent to which any such symptoms impair the Veteran's overall health (i.e., considerable or severe impairment).
The examiner must provide reasons for any opinion given.

9.  After items 1-5 are complete, schedule the Veteran for a VA examination to assess the current severity of his service-connected hemorrhoids.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the presence, size, and severity of any internal or external hemorrhoids, whether they are thrombotic or irreducible, whether they are associated with excessive redundant tissue, persistent bleeding with anemia, or fissures, and the frequency with which hemorrhoids recur.

The examiner must provide reasons for any opinion given.

10.  After items 1-5 are complete, schedule the Veteran for a VA examination to assess the current severity of his service-connected right hand disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the fingers of the right hand shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report the size of any gap between the fingertip of the right index finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

The examiner shall report whether there is ankylosis of any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved.

The examiner shall also specify any nerves affected by the service-connected right hand disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner shall also report the nature and severity of any scars associated with the service-connected right hand disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

11.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the November 2006 statement of the case and a February 2010 statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


